                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


DAVID R. CLARK, AND CHRISTIE C. )
CLARK,                          )
                                )
          Plaintiffs,           )
                                )                   CIVIL ACTION NO.
V.                              )
                                )                   3:18-CV-1147-G (BN)
WELLS FARGO BANK, N.A.,         )
                                )
          Defendant.            )


        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this

case, and the findings and recommendation of the United States Magistrate Judge dated

October 25, 2018, the court finds that the findings and recommendation of the

magistrate judge are correct and they are accepted as the findings and recommendation

of the court.

      It is therefore ORDERED that the findings and recommendation of the United

States Magistrate Judge are accepted.

      SO ORDERED.

November 16, 2018.




                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
